Citation Nr: 0618327	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-33 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife




ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to September 1963.  This matter is before the 
Board of Veterans' Appeals (Board) from a November 2002 
rating decision of the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2004, the veteran and his wife testified at a hearing before 
a Decision Review Officer (DRO).  A transcript of this 
hearing is of record.

Significantly, the evidence shows that the veteran has back 
disability other than strain (arthritis and disc disease).  
As the claim filed by the veteran specifically sought service 
connection for back strain, as the rating decision on appeal 
addressed the limited disability entity of back strain, and 
as the appeal has been processed for Board review with the 
disability under consideration limited to back strain, the 
Board's review of the appeal will likewise be limited to 
consideration of the matter of service connection for back 
strain.  As the veteran's notice of disagreement in this 
matter, viewed in conjunction with the medical statement he 
submitted at the time, is reasonably construed as an informal 
claim seeking service connection for back disability other 
than back strain, and as the RO has not yet considered such 
claim, that matter is referred to the RO for any appropriate 
action. 


FINDINGS OF FACT

1.  The veteran's back complaints in service, diagnosed as 
back strain, were acute and transitory in nature, and 
resolved without any residual disability; chronic back strain 
was not manifested during the veteran's active service.  

2.  The preponderance of the evidence is against a finding 
that any current back strain is related to the veteran's 
active service (including the back complaints treated 
therein).  
CONCLUSION OF LAW

Service connection for back strain is not warranted.  38 
U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A letter in September 2002 (prior to the RO's initial 
adjudication of the instant claim) explained what the 
evidence must show to substantiate the claim, and informed 
the veteran of his and VA's responsibilities in claims 
development.  The November 2002  rating decision, an October 
2003 Statement of the Case, April 2004 and November 2004 
Supplemental Statements of the Case explained what the 
evidence showed and why the claim was denied, and provided 
the text of applicable regulations, including those 
pertaining to the VCAA (and specifically that the veteran 
should be advised to submit any evidence in his possession 
pertaining to the claim).  Although complete notice was not 
provided prior to the initial adjudication of the claim, the 
veteran has had full opportunity to respond and supplement 
the record and to participate in the adjudicatory process 
after all notice was given.  He is not prejudiced by any 
notice timing defect.  As the decision below denies service 
connection for back strain, whether or not the veteran 
received notice regarding the evaluation of such disability 
or the effective date of an award is a moot point.  He is not 
prejudiced by lack of such notice.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Finally, it is not 
alleged that notice in this case was less than adequate or 
that the veteran is prejudiced by any notice deficiency.

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and, to the extent possible, records 
of pertinent private treatment.  The RO arranged for a VA 
examination.  VA has met its assistance obligations.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.	Factual Background

The veteran's service medical records reveal that in January 
1962, he was seen for lumbar region pain with a previous 
history of hematuria and backache in June or July 1961.  
There was a full range of motion without tenderness.  X-rays 
of the lumbar spine were negative.  In June 1962, the veteran 
complained of constant back pain, the provisional diagnosis 
was low back strain, and he was referred to physical therapy 
for low back exercises, which were discontinued after a week.  
In October 1962, he was again seen for low back strain.  
Treatment included medication, the use of a bed board, and 
instruction not to lift anything heavy.  On service 
separation examination there was no mention of back 
disability; clinical evaluation of the spine was normal.  

A June 1984 Employer's Report of Injury notes that the 
veteran sustained a lifting injury (water pump off a truck) 
working for a County.  

Private medical records reveal that in August 1986 the 
veteran the veteran was seen for complaints of low back pain, 
without radiation to the lower extremities, which he 
attributed to an injury lifting bags of fertilizer at work in 
December 1985.  X-rays were interpreted as showing 
retrolesthesis of L5 on S1 and disc disease, and the 
impression was probable traumatic arthritis. 

Private hospital records disclose that in April 1989 the 
veteran was admitted with persistent low back pain.  About a 
week prior to admission he apparently sustained a back injury 
lifting a riding lawn mower onto a truck (he felt acute low 
back pain, radiating down his leg at the time).  He was off 
work for about a week before he was admitted with continuous 
pain.  A CT scan revealed protrusion of the L4-L5 disc with 
impingement upon dural sac and facet arthritic changes.  The 
diagnoses were L4-L5 herniated disc and lumbosacral strain.  

On evaluation of the veteran's April 1989 work-related injury 
by a private physician in July 1991, a history of three back 
injuries at work was noted.  While uncertain of the exact 
timing, the veteran reported:  In 1984 he sustained a back 
injury lifting a water pump (and was off work for 
approximately one month); in 1987 he re-injured his back 
attempting to pick up two 50 pound bags of fertilizer (and 
was off work for approximately one month); and in 1988 he 
injured his back lifting a water heater (and again was off 
work for a month).  The physician expressed the opinion that 
the veteran's injury in April 1989, aggravated a pre-existing 
condition (noted on 1986 CT scan) involving his lumbosacral 
spine, and that his ongoing symptoms were causally related to 
the accident in April 1989.

In June 2003, a private physician stated that the veteran was 
his patient until 1990 and had constant back problems with a 
bulging disc. The physician stated that the veteran's back 
pain may date to his military service, but he could not 
verify it without seeing the veteran.  In June 2004, after a 
review of medical records, the physician stated that the 
veteran's back pain was a result of injury in service.  

At a hearing in February 2004, the veteran testified that he 
injured his back in service lifting a heavy rubber tank, and 
that his back was still hurting when he was examined for 
separation from service, but such was not recorded although 
he mentioned it.  He stated that he attempted to retrieve 
medical records prior to 1984; however, either the doctors 
were deceased or the records could not be found. 
On VA examination in March 2004, the veteran stated that he 
first injured his back in service lifting a heavy rubber tank 
of fuel, and had persistent back pain since then.  He stated 
that after service he gave up his job as a barber and other 
jobs because of back pain.  Upon review of the veteran's 
file, the examiner referred to the veteran's history of back 
injuries, beginning in 1984 and up to 1989, noting there was 
no mention of a service-related injury.  After X-rays, the 
diagnoses were lumbar spine degenerative arthritis and 
degenerative lumbar disc, L4-L5, with chronic pain.  The 
examiner commented that the low back strain in service 
apparently resolved with therapy since there was no mention 
of back problems on separation examination, and the veteran 
sustained far more significant back injuries 20 years later 
when the medical history [of current back disability] 
commenced.  The examiner opined that if the veteran were 
significantly injured in 1962, he would not have been 
expected to have a 20-year symptom free period, and concluded 
that it was not as likely as not that the veteran's current 
back disability was related to injury in service.

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

As was noted above, this decision is limited to the specific 
question as to whether any current low back strain is service 
connected (the veteran claimed service connection for back 
strain, and the RO adjudicated, and developed for appellate 
review the matter of service connection for back strain).  
While the most recent medical records do not list a diagnosis 
of back strain, such disability was diagnosed postservice 
(see August 1989 private medical report).  

Service medical records show that back strain was diagnosed 
in service.  However, after the veteran was last seen for 
back complaints in service (as noted in the service medical 
record records), almost a year passed before he was 
discharged from service, during which time no further 
complaints or treatment for low back disability were noted.  
On service separation examination, no pertinent history was 
reported, and evaluation of the spine was normal.  
Postservice, there is no competent (medical)evidence of back 
strain until more than years after the veteran's separation 
from service.  In light of the foregoing, the finding must be 
that the back strain noted in service was acute and 
transitory, and that a chronic back strain was not manifested 
in service.  Accordingly, service connection for chronic back 
strain on the basis that such disability became manifest in 
service and persisted is not warranted.  

The veteran may still establish service connection for back 
strain by affirmatively showing (with competent evidence) 
that current back strain is related to his back complaints 
noted/back strain diagnosed in service.  The preponderance of 
the competent medical evidence is against such a finding.  
While a private doctor reviewed the record and opined that 
the veteran's back pain resulted from an injury service, he 
did not explain the rationale for, or cite the evidence 
supporting, such opinion.  Furthermore, another private 
physician opined in July 1991 that the veteran's then current 
symptoms were related to an April 1989 (postservice) injury.  

The VA examiner who evaluated the veteran in March 2004 
opined that the veteran's current back disability was 
unrelated to service, including any injury therein.  That 
examiner reviewed the record, and provided rationale, 
including, that symptoms of back strain in service apparently 
resolved as there was no follow-up treatment after [October 
1962], and that if the veteran had sustained a significant 
injury [in service], he would not [have been] expected to 
have a 20 year symptom free postservice period.  Furthermore, 
far more significant back injuries were sustained 20 years 
later when the recorded history of the current back 
disability commenced.  Because the VA examiner reviewed the 
record before providing the opinion, explained the rationale 
for the opinion, and specifically opined on the etiology of 
the veteran's current back disability, his opinion is the 
most probative evidence regarding a nexus between any current 
back strain and service.  As the veteran is a layperson, his 
opinion is not competent evidence in the matter of the 
etiology of his back strain.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-45 (1992).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the claim must be denied.


ORDER

Service connection for back strain is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


